Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                July 19, 2022

The Court of Appeals hereby passes the following order:

A22A1570. VANESSA COOPER v. CARL OGARO.

      The appeal of the above-referenced case was docketed on June 6, 2022, and the
appellant was notified that her enumerations of error and brief were due within 20
days of docketing (i.e., by June 26, 2022). As of July 19, 2022, appellant has failed
to file her enumerations of error and brief and has not moved for an extension of time
in which to file. Accordingly, pursuant to Court of Appeals Rules 7 and 23 (a), this
appeal is hereby DISMISSED. See Britton v. Fed. Nat’l Mortg. Ass’n, 307 Ga. App.
581, 582 (1) (705 SE2d 682) (2011).

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        07/19/2022
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                            , Clerk.